DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  
“edge bands” has a typographic error.  Correct to --edge bands--.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is a dependent claim of claim 13.  Caim 13 is directed to the embodiment illustrated in FIG. 4 (i.e. DE = 0.25 to 0.90 of DS).  Claim 15 is directed to the embodiment illustrated in FIG. 6 (i.e. DE = 1.20 to 1.55 of DS).  However, FIG. 4 and FIG. 6 are mutually exclusive species.  It is unclear how claims 13 and 15 be satisfied when these claims contain mutually exclusive subject matter from each other.  Claim 17 is rejected since it is a dependent claim of claim 15.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’250 (JP 2007-008250).
Regarding claim 1, see annotated figures below. 

    PNG
    media_image1.png
    345
    933
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    655
    media_image2.png
    Greyscale

Regarding claims 2-3, see FIG. 1. 
Regarding claim 6, the reinforcing elements 37 are nylon fiber (page 4 of the machine translation). 
Regarding claims 4-5 and 11, see annotated FIG. 1 below.  While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).

    PNG
    media_image3.png
    400
    986
    media_image3.png
    Greyscale


Regarding claims 7 and 12-13, see annotated FIG. 1 below. 

    PNG
    media_image4.png
    539
    927
    media_image4.png
    Greyscale

Regarding claim 10, JP’250 teaches gap K = 1/3 to 1 times the strip width W (page 4 of the machine translation) and discloses an example where W = 6 mm and K = 1/3 x 6 = 2 mm (page 5 of the machine translation). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP’250 (JP 2007-008250) in view of JP’301 (JP 09-309301).
Regarding claims 9 and 16, JP’250 is silent to the claimed shape index. However, JP’301 teaches a tire having a footprint (shape index) measured in the state where the tire is assembled on a standard rim, filled at maximum internal pressure (normal pressure), and loaded with a maximum load capacity (normal load) specified by JATMA.  The ratio L80/Le is 0.72 to 0.85 for the benefits of abrasion resistance and maintaining wet performance (abstract).  NOTE: Le/L80 corresponds to the claimed ratio P100/P80.  And, Le/L80 is about 1.18 to 1.39 (1.18 ≈ 1/0.85 and 1.39 ≈ 1/0.72).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’250 having the claimed shaped index since JP’301 teaches a tire having a footprint measured in the state where the tire is assembled on a standard rim, filled at maximum internal pressure (normal pressure), and loaded with a maximum load capacity (normal load) specified by JATMA wherein L80/Le is 0.72 to 0.85 for abrasion resistance and wet performance (abstract).
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP’250 (JP 2007-008250) in view of Kojima et al. (US 2001/0008158). 
Regarding claims 8 and 14, JP’250 is silent to the claimed position of the inner end of one of the edge band.  However, Kojima et al. teaches a tire comprising a belt 7 and a band ply 8.  The ratio We/Wf is in a range from 0.2 to 0.3 for durability [0075].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’250 with a ratio of the distance in the axial direction from the end of the belt to the inner end of the one of the edge band to a distance in the tire axial direction from the end of the belt to the bottom of the shoulder circumferential groove from 1.20 to 1.55 since JP’250 teaches a width of the full band being slightly wider than the width of the belt and illustrates the location of the shoulder circumferential groove and Kojima et al. teaches to set We/Wf in a range from 0.2 to 0.3 for durability.  In other words, Kojima et al. teaches a sufficiently broad range for “We” such that when one of ordinary skill in the art applies the teachings of We/Wf of Kojima et al. in the tire of JP’250 to obtain the known and predictable benefits of tire durability, there necessarily includes a resulting tire which satisfies the claimed invention. 
References of interest
JP 2010-264792: see FIG. 1: L2. 
US 2004/0089392: see FIG. 9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        09/25/2022